Exhibit 10.21

FORM OF RSU AWARD AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE XPO LOGISTICS, INC. 2011 OMNIBUS
INCENTIVE COMPENSATION PLAN, dated as of [•], between XPO Logistics, Inc., a
Delaware corporation (the “Company”), and [•].

This Restricted Stock Unit Award Agreement (this “Award Agreement”) sets forth
the terms and conditions of an award of 2,500 restricted stock units (this
“Award”) that are subject to the terms and conditions specified herein (each
such restricted stock unit, an “RSU”) and that are granted to you under the XPO
Logistics, Inc. 2011 Omnibus Incentive Compensation Plan (the “Plan”). This
Award constitutes an unfunded and unsecured promise of the Company to deliver
(or cause to be delivered) to you, subject to the terms of this Award Agreement,
shares of the Company’s Common Stock, $0.001 par value (“Shares”), or cash, as
set forth in Section 3 of this Award Agreement.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 10
OF THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU SHALL HAVE CONFIRMED
YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other interpretive guidance promulgated
thereunder, as in effect from time to time.

SECTION 3. Vesting and Settlement. (a) Vesting. Except as otherwise provided
herein, the RSUs shall vest on September 2, 2012 (the “Vesting Date”), provided
that you continue to serve as a member of the Board of Directors of the Company
(the “Board”) through and until the Vesting Date.



--------------------------------------------------------------------------------

(b) Settlement of RSU Award. Within 30 days following the Vesting Date (the
“Settlement Date”), the Company shall deliver to you or your legal
representative either (x) one Share or (y) a cash payment equal to the Fair
Market Value determined as of the Settlement Date of one Share, in each case,
for each RSU that is scheduled to be settled on such date in accordance with the
terms of this Award Agreement; provided that, the Company shall have sole
discretion to determine whether to settle such RSUs in Shares, cash or a
combination thereof.

(c) Change of Control. In the event of a Change of Control, all outstanding RSUs
shall accelerate vesting as of immediately prior to such Change of Control, in
which case all outstanding RSUs shall be settled no later than the tenth
(10th) day following the date of such Change of Control.

SECTION 4. Forfeiture of RSUs. Unless the Committee determines otherwise, if the
Vesting Date with respect to the RSUs has not occurred prior to the date on
which you cease to be a member of the Board for any reason, your rights with
respect to such RSUs shall immediately terminate and you shall be entitled to no
further payments or benefits with respect thereto.

SECTION 5. No Rights as a Stockholder until Delivery. You shall not have any
rights or privileges of a stockholder with respect to the RSUs subject to this
Award Agreement unless and until certificates representing Shares are actually
issued and delivered to you or your legal representative in settlement of this
Award. On or after delivery of Shares, you shall have, with respect to Shares
delivered, all of the rights of a stockholder of the Company, including the
right to vote Shares.

SECTION 6. Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.

SECTION 7. Consents and Legends. (a) Consents. Your rights in respect of the
RSUs are conditioned on the receipt to the full satisfaction of the Committee of
any required consents that the Committee may determine to be necessary or
advisable (including your consenting to the Company’s supplying to any
third-party recordkeeper of the Plan such personal information as the Committee
deems advisable to administer the Plan).

(b) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

 

B-2



--------------------------------------------------------------------------------

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. You and the Company
irrevocably submit to the exclusive jurisdiction of (i) the United States
District Court for the Southern District of New York and (ii) the courts of the
State of New York for the purposes of any suit, action or other proceeding
arising out of this Award Agreement or the Plan. You and the Company agree to
commence any such action, suit or proceeding either in the United States
District Court for the Southern District of New York or, if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the courts of the State of New York. You and the Company further agree that
service of any process, summons, notice or document by U.S. registered mail to
the other party’s address set forth below shall be effective service of process
for any action, suit or proceeding in New York with respect to any matters to
which you have submitted to jurisdiction in this Section 10(a). You and the
Company irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding arising out of this Award Agreement or
the Plan in (A) the United States District Court for the Southern District of
New York or (B) the courts of the State of New York, and hereby and thereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).

 

B-3



--------------------------------------------------------------------------------

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
certified or registered mail, return receipt requested, postage prepaid,
addressed to the other party as set forth below:

 

If to the Company:

  

XPO Logistics, Inc.

429 Post Road

Buchanan, MI 49107

Attention: Chief Executive Officer

with copies to:

  

Cravath, Swaine & Moore LLP

825 Eighth Avenue

New York, NY 10019

Attention: Jennifer S. Conway, Esq.

Facsimile: (212) 474-3700

If to you:

  

To your address as most recently supplied

to the Company and set forth in the

Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Governing Law. This Award Agreement shall be deemed to be made in
the State of Delaware, and the validity, construction and effect of this Award
Agreement in all respects shall be determined in accordance with the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof.

SECTION 13. Headings and Construction. Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof. Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”. The term “or” is not exclusive.

SECTION 14. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 15(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).

SECTION 15. Section 409A. (a) It is intended that the provisions of this Award
Agreement comply with Section 409A, and all provisions of this Award Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

 

B-4



--------------------------------------------------------------------------------

(b) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.

(c) If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.

(d) Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.

SECTION 16. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. You and the Company hereby
acknowledge and agree that signatures delivered by facsimile or electronic means
(including by “pdf”) shall be deemed effective for all purposes.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

XPO LOGISTICS, INC.,

    by

        Name:   Bradley S. Jacobs   Title:  

Chairman and Chief

Executive Officer

[DIRECTOR],    

 

B-6